DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 61, line 17, “the at least one additional tooth-portions” should be -- the at least one additional tooth-portion --.
Claim 65, lines 1-2, “a cross-section of the core one core-tooth portion” should be -- a cross-section of the one core tooth-portion --.
Response to Arguments
3.	Applicant’s arguments, see pages 13-15, filed May 2, 2022, with respect to amended claim 61, in particular that Kolehmainen does not teach “a cross section of each tooth of the plurality of multi-part teeth in a plane perpendicular to the axis of rotation has a trapezoidal shape has been considered and is persuasive. 
Reasons for Allowance
4.	Claims 61, 63-65 and 67-80 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 61 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the stator (100) includes a plurality of multi-part teeth (120) with each tooth of the plurality of multi-part teeth (120) including one core tooth-portion (122) of the plurality of core tooth-portions (122) and at least one additional tooth-portion (124A, 124B) non-integrally formed with the one core tooth- portion (122), wherein a cross-section of each tooth of the plurality of multi-part teeth (120) in a plane perpendicular to the axis of rotation has a trapezoidal shape, and wherein (a) the at least one additional tooth-portion (124A, 124B) is disposed on a circumferential gap adjacent to the one core tooth--2-Attorney Docket No.: 15418.0010-00000Application No.: 17/480,510portion (122), (b) a cross-section of the at least one additional tooth-portions (124A, 124B) along a plane perpendicular to the radial direction has a substantially rectangular shape, and (c) a cross-section of the at least one additional tooth-portion (124A, 124B) along the plane perpendicular to the axis of rotation has a substantially triangular shape (see fig. 23A below) -- in the combination as claimed.

    PNG
    media_image1.png
    498
    601
    media_image1.png
    Greyscale

Claims 63-65 and 67-80are allowed due to dependence on claim 61.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834